DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 5(b): The reference character “2” is used to indicate both the initial and final position of the catheter. It is recommended to distinguish the initial position (represented by the dashed line) and the current position (solid line) with distinct reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “based on a predetermined rule so that a state of reflection”. Please substitute the word ‘wherein’ for the phrase “so that” for a more positive recitation.
Appropriate correction is required.
Claims 12 and 16 are objected to under 37 CFR 1.75(c) as being in improper form because they are multiply dependent claims.
Claim 12 recites “the catheter system according to claim 10 [[or 11]]…”, and cannot depend from multiple claims (“claim 10 [[or 11]]”). Please revise for positive interpretation.
Similarly, claim 16 recites “the catheter system according to claim 14 [[or 15]]…”. The claim cannot depend from multiple claims (“claim 14 [[or 15]]”). Please revise for positive interpretation.
claims 12 and 16 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “a wave transceiver unit that transmits and receives one or more types of waves” in claim 1;
Claim 2: “a calculation unit that calculates a movement amount” in claim 2;
Claim 3: “the calculation unit generates three-dimensional data on a three-dimensional structure of the target object” in claim 3;
Claim 4: “an input unit that inputs a first signal…and inputs a second signal” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding in claim 1 the recitation “a wave transceiver unit that transmits and receives one or more types of waves”, the specification provides: “the wave transceiver unit 21 includes, for example, a first wave transceiver 211 and a second wave 
Regarding in claims 2-3 the recitations “a calculation unit that calculates a movement amount” in claim 2 and “the calculation unit generates three-dimensional data on a three-dimensional structure of the target object” in claim 3, the specification provides: “the calculation unit 45 a adopts a central processing unit (CPU)” ([0074]); “The calculation unit 45 a may include a plurality of CPUs” ([0074]); “the calculation unit 45 a may be implemented by a hardware circuit not requiring software” ([0074]); “the calculation unit 45 a including at least one processor” ([0076], fig.7B); and “the calculation unit 45 a implemented includes the first wave transmission/reception control unit 451, the tomographic image generation unit 453, a movement amount calculation unit 454C, and the 3D data generation unit 455” ([0129]). However, the specification fails to clearly link the corresponding structures to the claimed functions.
Regarding in claim 4 the recitation “an input unit that inputs a first signal…and inputs a second signal”, the specification provides: “The input unit 41 may include, for example, an operation unit, a microphone, various sensors, and the like” ([0065]); and “The display unit may be in a form of a touch panel integrated with the input unit 41” ([0066]). However, the specification fails to clearly link the corresponding structure to the claimed functions.


Claim Rejections - 35 USC § 112
35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-4 recite the limitations of “calculation unit” this is only described in the specification as generic overview of the unit and CPU yet, the specification does not indicate that the inventors had possession of the details of particular software or instructions that would implement the calculation function. One of ordinary skill in the art would not recognize how the calculation unit achieves the claimed functions. In this case, the specification is silent as to how the inventors perform this function and what types of results are needed to perform the other steps  of the calculation techniques. 
Additionally, even if it is assumed that a computer or CPU is inherent for implementing any of the shown “units,” the flowcharts of Figures 7A, 9 and 18 do not provide a sufficient algorithm corresponding to each of the claimed functions. In this instance, the structure corresponding to the 35 U.S.C. 112(f) claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. Therefore, the provisional specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed computer to perform all of the claimed functions.


35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Furthermore, regarding claim 1, the claim limitation “elements are located in the longitudinal direction of the reference region based on a predetermined rule so that a state of reflection of a second type of waves of the one or more types of waves” is unclear. The “second type of waves” generated by the “wave transceiver unit” may be interpreted as occurring at separate time periods (e.g. first type of wave occurs at time 1, second type of wave occurs at time 2) or are separate modes (e.g. infrared and ultrasound). Furthermore, it is unclear how the “state of reflection of a second type of waves” vary with respect to the “reference region” in a longitudinal direction, because the relationship between the “elements” and “second type of waves” is not explicitly or inherently clear. Therefore, the claim is indefinite.
Regarding claims 2-3, the claim limitations “a calculation unit that calculates a movement amount” in claim 2 and “the calculation unit generates three-dimensional claim 3, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the structure, material, or acts to the function. In particular, the specification states the claimed functions of calculating a movement amount and generating a three-dimensional image “may” be performed by a “plurality of CPUs”, “a hardware circuit not requiring software”; or performed by the combination of “the first wave transmission/reception control unit”, the “tomographic image generation unit”, a “movement amount calculation unit”, and the “3D data generation unit”. It is not distinctly clear which structure performs which function, and furthermore the use of term “may” does not adequately link the structures for performing the calculation and generation functions because it does not distinctly specify a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many different ways to calculate a movement amount or to generate a three-dimensional dataset, and the use of “may” fails to link or specify which structure performs the transmission or reception functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.
Regarding claim 4, the claim limitation “an input unit that inputs a first signal…and inputs a second signal”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to clearly link the corresponding structure to the claimed functions. In particular, the specification states the claimed functions of inputting a first and second signal “may” be performed by “for example, an operation unit, a microphone, various sensors, and the like” or “a touch panel integrated may” does not adequately link the structures for performing the calculation and generation functions because it does not distinctly specify a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many different ways to input a signal. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.
Regarding claim 9, the claim limitation “the plurality of transceiver sections transmits and receives the first type of waves in time sequence.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “plurality of transceiver sections” refers to the “wave transceiver sections”, as “the plurality of transceiver sections” is not explicitly described in the immediate or preceding claims and may be distinct of the “wave transceiver sections”. The use of “plurality of transceiver sections” renders the scope of the claim indefinite.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, the claim limitation “and generates the three-dimensional data” fails to further limit the subject matter of claim 3. Claim 3 recites the following: “the calculation unit generates three-dimensional data on a three-dimensional structure of the target object”. It appears that claim 3 inherently describes a calculation unit which generates three-dimensional data. Therefore claim 4 is rejected for failing to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7- are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (Int. Pub. WO 2008/057573 A2) (hereinafter “Schmitt”) in view of Franklin (Int. Pub. WO 2017/021172 A1) (hereinafter “Franklin”).
Regarding claim 1, Schmitt teaches a catheter system (“catheter delivery system” (Schmitt [0005])) comprising:
a reference portion (“a sheath” (Schmitt claim 1, [0014]; also see figs. 1A-1C, 1E and associated par.)) including a reference region (“a torque cable 22” (Schmitt [0040]; also see figs. 1A-1C, 1E and associated par.)), having one or more types of elements (“having a core and an endface” (Schmitt [0014]), and “the inner 28 and outer 30 coils” (Schmitt [0040]); examiner interprets the “core”, “endface”, “inner coils”, and “outer coils” as elements comprising the reference portion); and 
a moving portion (“a flexible, bi-directionally rotatable, optical subsystem positioned within the sheath…and an ultrasound subsystem” (Schmitt claim 1)) movable along the reference portion in a longitudinal direction (“longitudinal axis” (Schmitt [0007]; also see figs. 1A-1C, 1E and associated par.) and “a 'pull-back' (longitudinal) scan operation. Such pullbacks are used in both OCT and IVUS scans” (Schmitt [0043]); examiner interprets the “pullback operation” analogous to the longitudinal movement)) of the reference portion, the moving portion including a wave transceiver unit (“optical subsystem”, “ultrasound subsystem” (Schmitt claim 1)) that transmits and receives one or more types of waves (“the optical subsystem capable of transmitting and collecting light” (Schmitt claim 1); also “an intravascular ultrasound imaging system for transmitting and receiving acoustic signals” (Schmitt [0013]));
Schmitt [0014]-[0016])), and receives the first type of waves reflected from the target object (“the optical subsystem capable of transmitting and collecting light” (Schmitt claim 1); also “an intravascular ultrasound imaging system for transmitting and receiving acoustic signals” (Schmitt [0013]); “catheter delivery system” (Schmitt [0005]) and “intravascular ultrasound” (Schmitt [0013]); examiner interprets the “optical” and “ultrasound subsystems” perform the same functions of transmission and reception of waves (e.g. “light” or “acoustic signals”) as the wave transceiver unit, additionally the “intravascular” nature of the “catheter” is interpreted as being operated within a target object), and 
the one or more types of elements (“core”, “end face”, “inner coils”, and “outer coils” (Schmitt [0014], [0040])) are located in the longitudinal direction (“longitudinal axis” (Schmitt [0007], also see figs. 1A-1C, 1E and associated par.); “coils” extend down the “longitudinal axis”) of the reference region based on a predetermined rule (examiner interprets the orientation and diameter of the “coils” with respect to the “insulator” as variations of a predetermined rule (Schmitt figs. 1A-1C)),
but fails to teach a state of reflection of a second type of waves of the one or more types of waves varies in the longitudinal direction.
However, in the same field of endeavor, Franklin teaches one or more types of elements (“optical fibers” (Franklin fig. 8 and associated par.)) are located in the longitudinal direction (“longitudinal sliding axis” (Franklin p.8, ln 5)) of the reference region (“core 13” (Franklin fig. 8 and associated par.)) based on a predetermined rule (“The strain on optical fibers is caused by tension due to bending of the structure in Franklin p.10-11, ln 28-8); “integration” of “optical fibers” within the “core” to measure an expected response (e.g. strain due to bending) is interpreted as a predetermined rule) so that a state of reflection (“reflections from multiple optical fibers” (Franklin p.10-11, ln 28-8)) of a second type of waves of the one or more types of waves varies in the longitudinal direction (“optical reflection signals” (Franklin p.10-11, ln 28-8; also see claims 11-12, fig. 8 and associated par.); the determination of position of “guidewire” relative to “outer catheter member” based on “optical signals” exchanged between the “optical sensors” (Franklin claim 11) is interpreted to be functionally performed by examining states of reflection (“optical reflection signals” (Franklin p.10-11, ln 28-8; also see claims 11-12, fig. 8 and associated par.)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify location of elements comprising the device of Schmitt to vary a state of reflection of a second type of waves as taught by Franklin, because the combination of intravascular ultrasound and optical tomography techniques allows for a robust probe with many advantages (Schmitt [0003]); for example, the device is capable of reducing friction between sliding members which improves user “improved assessment of the forces resulting from collisions of the outer catheter member…and the vascular wall” (Franklin abst.).
Regarding claim 2, Schmitt in view of Franklin teach the system of claim 1. Franklin further teaches a calculation unit (“control unit 2” comprising a “position tracking unit 8” (Franklin p. 3, ln 29-31)) that calculates a movement amount of the wave Franklin p. 11, ln 3-5); the movement is tracked via the “optical sensors” within both the core and the outer catheter)), relative to the reference portion (“core 13” (Franklin fig. 8 and associated par.)) in the longitudinal direction (“longitudinal sliding axis” (Franklin p.8, ln 5)), based on variation of the state of reflection of the second type of waves reflected from the reference region and received by the wave transceiver unit over time, and based on the predetermined rule (see rejection to claim 1), in a period between a first timing and a second timing during which the wave transceiver unit receives the first type of waves reflected from the target object (“a sampling time interval” (Franklin p. 11, ln 27); the “time interval” interpreted as having a first and second timing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to implement a calculation unit that calculates movement of the wave transceiver unit as taught by Franklin, because the combination of intravascular ultrasound and optical tomography techniques allows for a robust probe with many advantages (Schmitt [0003]); for example, measurements at the distal end of the guiding core can improve positioning the catheter with respect to a target site (Franklin p. 3, ln 20-23).
Regarding claim 3, Schmitt in view of Franklin teach the catheter system according to claim 2. Franklin further teaches the calculation unit generates three-dimensional data on a three-dimensional structure of the target object (“The position tracking unit may be an apparatus based on one of the following imaging modalities: magnetic resonance.” (Franklin p. 11, ln 7-8); examiner interprets “magnetic resonance” to comprise three-dimensional data), based on a signal related to a state of the first type of waves reflected from the target object (“optical reflection signals” (Franklin p.10-11, ln 28-8; also see claims 11-12, fig. 8 and associated par.)) and received by the wave transceiver unit (“optical sensors” (Franklin p.10-11, ln 28-8) at each of the first timing and the second timing (“a sampling time interval” (Franklin p. 11, ln 27)), and based on the movement amount (“means for determining a relative sliding velocity of the outer catheter member 11 with respect to the core 13 based on signals received from the position sensors 41, 42, and/or from the position tracking unit 8” (Franklin p.11, ln 9-15); interpretation of velocity determined using a known movement amount and time interval, using signals exchanged between the “position sensors 41, 42, and/or from the position tracking unit 8”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to generate three-dimensional data as taught by Franklin, because the combination of intravascular ultrasound and optical tomography techniques allows for a robust probe with many advantages (Schmitt [0003]); for example, measurements at the distal end of the guiding core can improve positioning the catheter with respect to a target site (Franklin p. 3, ln 20-23).
Regarding claim 4, Schmitt in view of Franklin teach the catheter system according to claim 3. Franklin further teaches an input unit (“user interface” (Franklin p. 11, ln 9-15)) that inputs a first signal in response to a first action made by a user, and inputs a second signal in response to a second action made by the user (“Physicians Franklin p. 11, ln 16-28); examiner interprets the selection of a “time interval” analogous to inputting a first and second signal in response to first and second actions (e.g. selecting a beginning and end of a time interval)), wherein
the calculation unit (“control unit 2” comprising a “position tracking unit 8” (Franklin p. 3, ln 29-31) causes the wave transceiver unit (“optical sensors” (Franklin p.10-11, ln 28-8) to start transmitting and receiving the one or more types of waves in response to the first signal input through the input unit, and causes the wave transceiver unit (“optical sensors” (Franklin p.10-11, ln 28-8) to stop transmitting and receiving the one or more types of waves in response to the second signal input through the input unit (“position sensors are providing position signals” from “Step 103” (Franklin figs. 8-9 and associated par.); examiner interprets the “providing position signals” as starting a signal transmission, which is then stopped after a “time interval” (Franklin p.11, ln 16-28) which is selected via user input), and generates the three-dimensional data (“magnetic resonance” (Franklin p. 11, ln 7-8, see claim 3 rejection)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to implement an input unit as taught by Franklin, because the combination of intravascular ultrasound and optical tomography techniques allows for a robust probe with many advantages (Schmitt [0003]); for example, measurements at the distal end of the guiding core can improve positioning the catheter with respect to a target site (Franklin p. 3, ln 20-23).
Regarding claim 5, Schmitt in view of Franklin teach the catheter system according to claim 1. Schmitt further teaches the first type of waves includes ultrasonic waves (“an ultrasound subsystem, the ultrasound subsystem positioned within the sheath and adapted to propagate energy of a predetermined range of frequencies” (Schmitt claim 1); examiner interprets the “energy” propagated by the “ultrasound subsystem” analogous to the ultrasonic waves).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to utilize ultrasonic waves as taught by Schmitt. In combination with optical coherence tomography, an ultrasound system is ideally suited to subsurface visualization of biological tissue, such as the artery wall, via small-diameter probes (Schmitt [0003]).
Regarding claim 7, Schmitt in view of Franklin teach the catheter system according to claim 1. Schmitt further teaches the wave transceiver unit includes a first wave transceiver (“optical subsystem” (Schmitt claim 1) that transmits the first type of waves toward the target object (“a lumen” (Schmitt [0014]-[0016])) and receives the first type of waves reflected (“reflected light” (Schmitt [0013])) from the target object (“a lumen” (Schmitt [0014]-[0016]),
But fails to teach a second wave transceiver that transmits the second type of waves toward the reference region and receives the second type of waves reflected from the reference region.
However, in the same field of endeavor, Franklin teaches a second wave transceiver (“position sensor 42” (Franklin fig. 7 and associated par.) and “optical sensor Franklin fig. 8 and associated par.)) that transmits the second type of waves toward the reference region (“core 13” (Franklin fig. 8 and associated par.)) and receives the second type of waves reflected from the reference region (“determining a relative sliding velocity of the outer catheter member 11 with respect to the core 13 based on signals received from the position sensors 41, 42, and/or from the position tracking unit 8” (Franklin p. 11, ln 9-15); examiner interprets the determination of velocity comprises the derivation of relative distance between position sensors using communication of “ultrasound” signals (Franklin p.10-11, ln 28-8)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to use a second wave transceiver to transmit and receive waves reflected from the reference region as taught by Franklin, because the combination of intravascular ultrasound and optical tomography techniques allows for a robust probe with many advantages (Schmitt [0003]); for example, “the position tracking of the different components of the catheter assembly improves advancing the catheter to a targeted site in the vasculature” (Franklin p. 4, ln 7-11).
Regarding claim 8, Schmitt in view of Franklin teach the catheter system according to claim 7. Franklin further teaches the reference portion includes a linear guide portion (“optical sensor 51” within the “core 13” (Franklin claim 8)) including the reference region (“core 13” (Franklin fig. 8 and associated par.)), and 
the moving portion includes a tubular moving portion (“outer catheter member 11” (Franklin fig. 8 and associated par.)) including the wave transceiver unit (“position sensor 52”) and located around the linear guide portion (the “outer catheter member 11” Franklin fig. 8 and associated par.)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with a tubular moving portion and linear guide portion as taught by Franklin. Optical shape sensing is well understood to one of ordinary skill in the art, and can be easily integrated into the “core” (reference portion) to measure strain on the structure (Franklin p. 10-11, ln 28-8, fig. 8-9 and associated par.)
Regarding claim 9, Schmitt in view of Franklin teaches the catheter system according to claim 8. Schmitt further teaches the first wave transceiver includes a plurality of wave transceiver sections arranged in an annular shape along a circumferential direction around the linear guide portion (“an array is formed in an annular region around the optical transducer” (Schmitt [0046], fig. 4 and associated par.)), 
each wave transceiver section of the plurality of wave transceiver sections transmits the first type of waves and receives the first type of waves reflected from the target object (“intravascular ultrasound imaging system for transmitting and receiving acoustic signals” (Schmitt [0013]); the “CMUT Array” is interpreted to transmit and receive the first type of waves), and 
the plurality of transceiver sections transmits and receives the first type of waves in time sequence (“a portion of the first and second beams scan the same region at different points in time” (Schmitt [0012]), and “This configuration has the advantage that both coils move with the assembly during a 'pull-back' (longitudinal) scan operation. Schmitt [0043]); the “pull-back”, “spiral scan” is interpreted to occur over a time sequence (“different points in time”) as the catheter system is retracted through the arterial lumen).

    PNG
    media_image1.png
    590
    813
    media_image1.png
    Greyscale

“CMUT Array” arranged circumferentially about the “Fiber Lens Assembly” (Schmitt fig. 4)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with an annular transceiver array as taught by Schmitt. Such a system results in “a co-focused, aligned and combined beam”, which eliminates a software need and “removes a potential source of error” (Schmitt [0046]).
Regarding claim 10, Schmitt in view of Franklin teach the catheter system according to claim 9. Franklin further teaches at least one of shape (“The shape of the optical fibers” (Franklin p.10-11, ln 28-8)) and light reflectance (“optical reflection signals from within the optical fibers” (Franklin p.10-11, ln 28-8)) in an outer circumferential portion of the reference region (the outer boundary of the “core 13” (Franklin fig. 8 and associated par.)) is set to change in the longitudinal direction (the “bending” (Franklin Franklin p.8, ln 5)), based on the predetermined rule (“integration” of “optical fibers” within the “core” to measure an expected response (e.g. strain due to bending) is interpreted as a predetermined rule; see claim 1 rejection).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with changes in the longitudinal direction as taught by Franklin. Optical shape sensing is well understood to one of ordinary skill in the art, and can be easily integrated into the “core” (reference portion) to measure strain on the structure (Franklin p. 10-11, ln 28-8, fig. 8-9 and associated par.)
Regarding claim 11, Schmitt in view of Franklin teach the catheter system according to claim 10. Schmitt further teaches the reference region includes a coil-shaped portion having a cylindrical shape (“first coil 42” (Schmitt fig. 2 and associated par.), the coil-shaped portion including a wire material that spirally winds around a virtual axis along the longitudinal direction (the wire that makes up “first coil 42” (Schmitt fig. 2 and associated par.) extend in the “longitudinal” (Schmitt [0043]) direction), and 
the outer circumferential portion includes a plurality of curved portions (the individual “coils” of the “first coil 42” (Schmitt fig. 2 and associated par.) are interpreted as a plurality of curved portions) arranged in the longitudinal direction in the coil-shaped portion, based on the predetermined rule (examiner interprets the orientation and diameter of the “coils” as variations of a predetermined rule (Schmitt fig. 2; also see figs. 1A-1C and all associated par., and rejection to claim 1)).
Schmitt [0003]); for example, the pitch of the guidewire coiling can be changed to reduce friction between the guidewire and the catheter (Franklin p.2, ln 3-7).
Regarding claim 17, Schmitt in view of Franklin teach the catheter system according to claim 7. Franklin further teaches the second wave transceiver includes a light emitter (“optical sensor 52” (Franklin fig. 8 and associated par.) is capable of transmitting signals (“signals received from the position sensors 41, 42” (Franklin p. 11, ln 9-15); the “position sensors” and “optical sensors” are interchangeable in this embodiment) that emits light toward the reference region, and a light receiver that receives light reflected from the reference region (“optical reflection signals” (Franklin p.10-11, ln 28-8); the “optical reflection signals” are light based and exchanged between the “optical sensors” (Franklin p.10-11, ln 28-15)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to transmit and receive light as taught by Franklin,  because the combination of intravascular ultrasound and optical tomography techniques allows for a robust probe with many advantages (Schmitt [0003]); for example, measurements at the distal end of the guiding core can improve positioning the catheter with respect to a target site (Franklin p. 3, ln 20-23).

Regarding claim 18, Schmitt in view of Franklin teach the catheter system according to claim 1. Schmitt further teaches the wave transceiver unit includes a first wave transceiver (“optical subsystem” (Schmitt claim 1) and “acoustic subsystem” (Schmitt claim 1) in combination are analogous to wave transceiver unit) that transmits the first type of waves (“light” (Schmitt claim 1)) and the second type of waves (“propagate energy” (Schmitt claim 1) consisting of “acoustic signals” (Schmitt [0013])) toward an object (“a lumen” (Schmitt [0014]-[0016])), and receives the first type of waves (“reflected light” (Schmitt [0013])) and the second type of waves reflected from the object (“receiving acoustic signals” (Schmitt [0013])).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to use a wave transceiver to transmit and receive first and second types of waves into and from the object as taught by Schmitt, because the combination of intravascular ultrasound and optical tomography techniques allows for a robust probe with many advantages (Schmitt [0003]); for example, “a combination of IVUS (Intravascular ultrasound) and OCT (Optical Coherence Tomography) techniques that advantageously overcomes the weakness of each individual technique.” (Schmitt [0003]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Franklin, and further in view of Courtney (Int. Pub. WO 2012/061940 A1) (hereinafter “Courtney”).
Regarding claim 6, Schmitt in view of Franklin teach the catheter system according to claim 1, but neither teaches the first type of waves includes near-infrared rays.
However, in the same field of endeavor, teaches the first type of waves includes near-infrared rays (“Specifically, "light" and/or "optical" refers to electromagnetic waves with one or more wavelengths that may reside within in the ultraviolet, visible, near infra-red and/or infrared spectrum” (Courtney p. 19, ln 9-12)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with near-infrared rays as taught by Courtney, because the combination of intravascular ultrasound and optical tomography techniques allows for a robust probe with many advantages (Schmitt [0003]); for example, combining ultrasound and optical imaging “such as OCT or near infrared spectroscopy using a single imaging probe, provides advantages with respect to selecting the required resolution and depth of penetration” (Courtney p. 38, ln 20-23)).
Regarding claim 12, Schmitt in view of Franklin teach the catheter system according to claim 10 [[or 11]]. Schmitt wherein the outer circumferential portion (“the outer boundary of the “core 13” (Franklin fig. 8 and associated par.; see claim 10 rejection)), but neither reference teaches a plurality of thin film portions located in the longitudinal direction, based on the predetermined rule.
However, in the same field of endeavor, Courtney teaches a plurality of thin film portions located in the longitudinal direction (“thin film reflectors” (Courtney p. 26, ln 12-16)), based on the predetermined rule (“For optical imaging, the energy deflecting Courtney p.26, ln 12-16); examiner interprets the use of “optically reflective surfaces” as a predetermined rule (e.g. the film must be a mirror surface that is capable of deflecting optical energy)) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the thin reflective film as taught by Courtney. The thin film portions are capable of passively deflecting optical energy (Courtney p.26, ln 12-16), and can be easily integrated with the catheter system which would eliminate the need for an additional processing unit (Franklin p.4, ln 28-29).

Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Franklin, and further in view of Crowley (Pat. Pub. US 2003/0208119 A1) (hereinafter “Crowley”).
Regarding claim 13, Schmitt in view of Franklin teach the catheter system according to claim 7. However, neither reference teaches the reference portion includes a tubular reference portion including the reference region and located around the moving portion.
However, in the same field of endeavor, Crowley teaches the reference portion (“guide wire 92” (Crowley fig. 22 and associated par.) includes a tubular reference portion including the reference region and located around the moving portion (outer surface of the “guide wire” is tubular to fit through the “eyelet” located at the tip of the Crowley fig. 22a and associated par.); location of the “guide wire” is interpreted as being around the moving portion (“sheath 12e”)).


    PNG
    media_image2.png
    509
    974
    media_image2.png
    Greyscale

The tubular reference portion (“guide wire 92”) is located around the moving portion (“sheath 12e”) before it passes through eyelet 90 (Crowley figs. 22a and 22)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with a tubular reference portion around the moving portion as taught by Crowley. Doing so can help guide the catheter to a region of interest inside a passage within the body (Crowley [0150]).
Regarding claim 14, Schmitt in view of Franklin and Crowley teach the catheter system according to claim 13. Schmitt further teaches an inner circumferential portion (“inner coil” (Schmitt claim 11)) and an outer circumferential portion (“outer coil” (Schmitt claim 11) of the reference region
But neither Schmitt nor Crowley explicitly teach shape or light reflectance is set to change in the longitudinal direction.
Franklin p.10-11, ln 28-8)) and light reflectance (“optical reflection signals from within the optical fibers” (Franklin p.10-11, ln 28-8)) is set to change in the longitudinal direction (the “bending” (Franklin p.10-11, ln 28-8) away from the “longitudinal sliding axis” (Franklin p.8, ln 5); see claim 10 rejection), based on the predetermined rule (“integration” of “optical fibers” within the “core” to measure an expected response (e.g. strain due to bending) is interpreted as a predetermined rule; see claim 1 rejection)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to integrate an inner and outer circumferential portion as taught by Schmitt wherein the shape or light reflectance is set to change as taught by Franklin. Optical shape sensing is well understood to one of ordinary skill in the art, and can be easily integrated into the “core” (reference portion) to measure strain on the structure (Franklin p. 10-11, ln 28-8, fig. 8-9 and associated par.)
Regarding claim 15, Schmitt in view of Franklin and Crowley teach the catheter system according to claim 14. Schmitt further teaches at least one of the inner circumferential portion and the outer circumferential portion includes a plurality of curved portions (the individual “coils” of the “inner coil” and “outer coil” (Schmitt claim 11, fig. 1C and associated par.) are interpreted as a plurality of curved portions) arranged in the longitudinal direction, based on the predetermined rule (examiner interprets the orientation and diameter of the “coils” as variations of a predetermined rule (Schmitt fig. 1C and associated par.; also see rejection to claim 1)).
Schmitt [0003]); for example, the pitch of the guidewire coiling can be changed to reduce friction between the guidewire and the catheter (Franklin p.2, ln 3-7).
Regarding claim 19, Schmitt in view of Franklin teach the catheter system according to claim 18. Neither reference explicitly teaches a tubular reference portion located around the moving portion.
However, in the same field of endeavor, Crowley teaches the reference portion (“guide wire 92” (Crowley fig. 22 and associated par.) includes a tubular reference portion located around the moving portion (outer surface of the “guide wire” is tubular to fit through the “eyelet” located at the tip of the catheter (Crowley fig. 22a and associated par.); location of the “guide wire” is interpreted as being around the moving portion (“sheath 12e”)), 
the tubular reference portion includes the reference region (tubular outer surface of “guide wire 92” (Crowley fig. 22 and associated par.), and 
the reference region includes a plurality of foreign portions (“sonolucent regions” (Crowley [0117]) in one or more portions on an inner circumferential portion (“inner…hollow, multi-filar coils” (Crowley [0029])), an internal portion (“drive shaft” (Crowley [0029])), and an outer circumferential portion of the tubular reference portion (“outer…hollow, multi-filar coils” (Crowley [0029]) of “guide wire 92” (Crowley fig. 22)), the plurality of foreign portions located in the longitudinal direction (“longitudinal axis of Crowley [0079]) based on the predetermined rule, and a material that forms the plurality of foreign portions is different from a material that forms portions of the tubular reference portion around the plurality of foreign portions (“the catheter may be formed having sonolucent regions corresponding to the location of the transducer while the rest of the catheter is not sonolucent, e.g., made of thicker material” (Crowley [0117], fig. 17 and associated par.) and “catheter body material, the balloon material, and the guidewire saddle are in general selected to be sonolucent and have an acoustic impedance substantially matched to the body fluid” (Crowley [0117]); examiner interprets the “multi-filar” nature and the distribution of “thicker material” and “sonolucent” material regions along the “longitudinal axis” of the catheter analogous to the plurality of foreign portions located based on a predetermined rule (“substantially matched to the body fluid”)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with a tubular reference portion around the moving portion as taught by Crowley. Doing so can help guide the catheter to a region of interest inside a passage within the body (Crowley [0150]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Franklin and of Crowley, and further in view of Courtney.
Regarding claim 16, Schmitt in view of Franklin and Crowley teach the catheter system according to claim 14. Schmitt further teaches an inner circumferential portion (“inner coil” (Schmitt claim 11)) and an outer circumferential portion (“outer coil” (Schmitt 
However, in the same field of endeavor, Courtney teaches a plurality of thin film portions located in the longitudinal direction (“thin film reflectors” (Courtney p. 26, ln 12-16)), based on the predetermined rule (“For optical imaging, the energy deflecting component … may include an optically reflective surface such as a mirror surface” (Courtney p.26, ln 12-16); see rejection to claim 12) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the thin reflective film as taught by Courtney. The thin film portions are capable of passively deflecting optical energy (Courtney p.26, ln 12-16), and can be easily integrated with the catheter system which would eliminate the need for an additional processing unit (Franklin p.4, ln 28-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793